UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05767 DWS Strategic Municipal Income Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:11/30 Date of reporting period:8/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofAugust 31, 2012(Unaudited) DWS Strategic Municipal Income Trust Principal Amount ($) Value ($) Municipal Bonds and Notes 139.9% Arizona 2.1% Arizona, Project Revenue, Health Facilities Authority, The New Foundation Project, 8.25%, 3/1/2019 Maricopa County, AZ, Pollution Control Corp. Revenue, El Paso Electric Co. Project, Series B, 7.25%, 4/1/2040 California 14.2% California, Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series A, 6.0%, 7/1/2034 California, M-S-R Energy Authority, Series B, 7.0%, 11/1/2034 California, Morongo Band of Mission Indians, Enterprise Casino Revenue, Series B, 144A, 6.5%, 3/1/2028 California, South Bayside Waste Management Authority, Solid Waste Enterprise, Shoreway Environmental, Series A, 6.25%, 9/1/2029 California, Special Assessment Revenue, Golden State Tobacco Securitization Corp., Series 2003-A-1, Prerefunded, 6.75%, 6/1/2039 California, State General Obligation: 5.25%, 4/1/2035 5.5%, 3/1/2040 5.75%, 4/1/2031 6.0%, 4/1/2038 6.5%, 4/1/2033 California, State Public Works Board Lease Revenue, Capital Projects, Series I-1, 6.375%, 11/1/2034 California, State Public Works Board Lease Revenue, Riverside Campus Project, Series B, 6.125%, 4/1/2028 Sacramento County, CA, Sales & Special Tax Revenue, Bradshaw Road Project, 7.2%, 9/2/2015 San Buenaventura, CA, Community Memorial Health Systems, 7.5%, 12/1/2041 Colorado 0.8% Colorado, Public Energy Authority, Natural Gas Purchased Revenue, 6.25%, 11/15/2028, GTY: Merrill Lynch & Co., Inc. Colorado, State Health Facilities Authority Revenue, Covenant Retirement Communities, Series A, 5.0%, 12/1/2033 (a) Connecticut 2.1% Connecticut, Harbor Point Infrastructure Improvement District, Special Obligation Revenue, Harbor Point Project, Series A, 7.875%, 4/1/2039 Mashantucket, CT, Mashantucket Western Pequot Tribe, Special Revenue, Series A, 144A, 6.5%, 9/1/2031 * Mashantucket, CT, Sports Expo & Entertainment Revenue, Mashantucket Western Pequot Tribe: Series B, 144A, Zero Coupon, 9/1/2017 * Series B, 144A, Zero Coupon, 9/1/2018 * Florida 9.1% Florida, Capital Region Community Development District, Capital Improvement Revenue, Series A, 7.0%, 5/1/2039 Florida, Middle Village Community Development District, Special Assessment, Series A, 6.0%, 5/1/2035 Florida, Tolomato Community Development District, Special Assessment: Series A-2, Step-up Coupon, 0% to 5/1/2017, 6.61% to 5/1/2039 Series A-3, Step-up Coupon, 0% to 5/1/2019, 6.61% to 5/1/2040 Series A-4, Step-up Coupon, 0% to 5/1/2022, 6.61% to 5/1/2040 5.4%, 5/1/2037 6.55%, 5/1/2027 * Series A-1, 6.55%, 5/1/2027 Florida, Village Community Development District No. 9, Special Assessment Revenue, 5.5%, 5/1/2042 Hillsborough County, FL, Industrial Development Authority Revenue, Health Facilities, University Community Hospital, Series A, Prerefunded, 5.625%, 8/15/2029 Martin County, FL, Health Facilities Authority, Martin Memorial Medical Center, 5.5%, 11/15/2042 Miami Beach, FL, Health Facilities Authority, Mount Sinai Medical Center: 144A, 6.75%, 11/15/2029 Prerefunded, 144A, 6.75%, 11/15/2029 Miami-Dade County, FL, Aviation Revenue, Series A, 5.5%, 10/1/2041 Orlando & Orange County, FL, Expressway Authority Revenue, Series C, 5.0%, 7/1/2035 Orlando, FL, Greater Aviation Authority, Airport Facilities Revenue, Jet Blue Airways Corp., AMT, 6.5%, 11/15/2036 Georgia 6.6% Americus-Sumter County, GA, Hospital & Healthcare Revenue, Hospital Authority, South Georgia Methodist, Series A, 6.375%, 5/15/2029 Atlanta, GA, Airport Revenue, Series C, AMT, 5.0%, 1/1/2037 Atlanta, GA, Tax Allocation, Beltline Project, Series B, 7.375%, 1/1/2031 Atlanta, GA, Water & Wastewater Revenue, Series A, 6.25%, 11/1/2034 DeKalb County, GA, Water & Sewer Revenue, Series A, 5.25%, 10/1/2036 Gainesville & Hall County, GA, Development Authority Retirement Community Revenue, ACTS Retirement Life Community, Series A-2, 6.625%, 11/15/2039 Georgia, Main Street Natural Gas, Inc., Gas Project Revenue, Series A, 5.5%, 9/15/2024 Georgia, Medical Center Hospital Authority Revenue, Anticipation Certificates, Columbus Regional Healthcare System, 6.5%, 8/1/2038, INS: AGC Guam 2.1% Guam, Government General Obligation, Series A, 7.0%, 11/15/2039 Guam, Government Waterworks Authority, Water & Wastewater System Revenue, 6.0%, 7/1/2025 Guam, Power Authority Revenue, Series A, 5.5%, 10/1/2030 Hawaii 0.4% Hawaii, State Department of Budget & Finance, Special Purpose Revenue, Hawaiian Electric Co., Inc., 6.5%, 7/1/2039, GTY: Hawaiian Electric Co., Inc. Idaho 0.2% Idaho, Health Facilities Authority Revenue, St. Luke's Regional Medical Center, 6.75%, 11/1/2037 Illinois 9.8% Chicago, IL, General Obligation, Series A, 5.25%, 1/1/2035 Chicago, IL, Airport Revenue, O'Hare International Airport Revenue, Series B, 6.0%, 1/1/2041 Chicago, IL, Waterworks Revenue, 5.0%, 11/1/2042 Illinois, Finance Authority Revenue, Elmhurst Memorial Healthcare, Series A, 5.625%, 1/1/2037 Illinois, Finance Authority Revenue, Friendship Village of Schaumburg, Series A, 5.625%, 2/15/2037 Illinois, Finance Authority Revenue, Park Place of Elmhurst, Series A, 8.0%, 5/15/2030 Illinois, Finance Authority Revenue, The Admiral at Lake Project, Series A, 8.0%, 5/15/2040 Illinois, Finance Authority Revenue, Three Crowns Park Plaza, Series A, 5.875%, 2/15/2038 Illinois, Metropolitan Pier & Exposition Authority Revenue, McCormick Place Project, Series A, 5.0%, 6/15/2042 Illinois, Railsplitter Tobacco Settlement Authority Revenue, 6.0%, 6/1/2028 Illinois, State Finance Authority Revenue, Trinity Health Corp., Series L, 5.0%, 12/1/2030 Illinois, Upper River Valley Development Authority, Solid Waste Disposal Revenue, Waste Recovery Project, AMT, 5.9%, 2/1/2014, GTY: GreenGold Ray Energies, Inc. Indiana 1.1% Indiana, Finance Authority Hospital Revenue, Deaconess Hospital Obligation, Series A, 6.75%, 3/1/2039 Vigo County, IN, Hospital Authority Revenue, Union Hospital, Inc., 144A, 5.7%, 9/1/2037 Iowa 0.7% Iowa, Finance Authority Retirement Community Revenue, Edgewater LLC Project, 6.5%, 11/15/2027 Kansas 0.6% Lenexa, KS, Health Care Facility Revenue, Lakeview Village, Inc. Project, 7.25%, 5/15/2039 Wyandotte County, KS, Unified Government Special Obligation Revenue, Sales Tax, Series B, 5.0%, 12/1/2020 Kentucky 4.2% Kentucky, Economic Development Finance Authority, Hospital Facilities Revenue, Owensboro Medical Health Systems, Series A, 6.5%, 3/1/2045 Kentucky, Economic Development Finance Authority, Louisville Arena Project Revenue, Series A-1, 6.0%, 12/1/2033, INS: AGC Louisville & Jefferson County, KY, Metropolitan Government Health Systems Revenue, Norton Healthcare, Inc., 5.0%, 10/1/2030 Louisiana 3.8% Louisiana, Local Government Environmental Facilities, Community Development Authority Revenue, 6.75%, 11/1/2032 Louisiana, St. John Baptist Parish Revenue, Marathon Oil Corp., Series A, 5.125%, 6/1/2037 Morehouse Parish, LA, Pollution Control Revenue, International Paper Co. Project, Series A, 5.25%, 11/15/2013 Maine 0.8% Maine, Health & Higher Educational Facilities Authority Revenue, Maine General Medical Center, 6.75%, 7/1/2036 Maryland 4.2% Maryland, Economic Development Corp., Pollution Control Revenue, Potomac Electric Power Co., 6.2%, 9/1/2022 Maryland, State Economic Development Corp. Revenue, Senior Lien Project, Chesapeake Bay: Series A, 5.0%, 12/1/2031 Series B, 5.25%, 12/1/2031 Maryland, State Health & Higher Educational Facilities Authority Revenue, Anne Arundel Health Systems, Series A, 6.75%, 7/1/2039 Maryland, State Health & Higher Educational Facilities Authority Revenue, Washington County Hospital: 5.75%, 1/1/2033 6.0%, 1/1/2028 Massachusetts 4.9% Massachusetts, Development Finance Agency, Senior Living Facility Revenue, Groves-Lincoln: Series A, 7.75%, 6/1/2039 Series A, 7.875%, 6/1/2044 Massachusetts, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Civic Investments, Series A, Prerefunded, 9.0%, 12/15/2015, GTY: Harvard Pilgrim Health Care Massachusetts, Industrial Development Revenue, Development Finance Agency, Series A, 7.1%, 7/1/2032 Massachusetts, Project Revenue, Health & Educational Facilities Authority, Jordan Hospital, Series E, 6.75%, 10/1/2033 Massachusetts, State Development Finance Agency Revenue, Linden Ponds, Inc. Facility: Series B, 11/15/2056 * Series A-2, 5.5%, 11/15/2046 Series A-1, 6.25%, 11/15/2039 Massachusetts, State Health & Educational Facilities Authority Revenue, Milford Regional Medical Center, Series E, 5.0%, 7/15/2037 Michigan 6.1% Detroit, MI, Water & Sewerage Department Disposal System Revenue, Series A, 5.25%, 7/1/2039 Detroit, MI, Water Supply Systems Revenue, Series A, 5.75%, 7/1/2037 Kalamazoo, MI, Economic Development Corp. Revenue, Limited Obligation, Heritage Community, 5.5%, 5/15/2036 Kentwood, MI, Economic Development, Limited Obligation, Holland Home, Series A, 5.375%, 11/15/2036 Michigan, State Building Authority Revenue, Facilities Program, Series I-A, 5.5%, 10/15/2045 Royal Oak, MI, Hospital Finance Authority Revenue, William Beaumont Hospital, 8.25%, 9/1/2039 Tawas City, MI, Hospital Finance Authority, St. Joseph Health Services: Series A, ETM, 5.6%, 2/15/2013 Series A, ETM, 5.75%, 2/15/2023 Minnesota 0.8% Minneapolis, MN, Health Care Systems Revenue, Fairview Health Services, Series A, 6.75%, 11/15/2032 Mississippi 2.3% Lowndes County, MS, Solid Waste Disposal & Pollution Control Revenue, Weyerhaeuser Co. Project, Series A, 6.8%, 4/1/2022 Mississippi, Business Finance Corp., Pollution Control Revenue, Systems Energy Resources, Inc. Project, 5.875%, 4/1/2022 Mississippi, State Business Finance Commission Gulf Opportunity Zone, Chevron U.S.A., Inc., Series B, 0.17% **, 11/1/2035, GTY: Chevron Corp. Mississippi, State Business Finance Commission, Gulf Opportunity Zone, Chevron U.S.A., Inc., Series E, 0.17% **, 12/1/2030, GTY: Chevron Corp. Warren County, MS, Gulf Opportunity Zone, International Paper Co., Series A, 6.5%, 9/1/2032 Missouri 1.6% Missouri, State Health & Educational Facilities Authority Revenue, Lutheran Senior Services, Series C, 5.0%, 2/1/2042 St. Louis, MO, Lambert-St. Louis International Airport Revenue, Series A-1, 6.625%, 7/1/2034 Nevada 6.1% Clark County, NV, School District, Series A, 5.0%, 6/15/2022, INS: FGIC, NATL Henderson, NV, Health Care Facility Revenue, Catholic Healthcare West, Series B, 5.25%, 7/1/2031 Las Vegas Valley, NV, Water District, Series B, 5.0%, 6/1/2037 New Hampshire 2.2% New Hampshire, Hospital & Healthcare Revenue, Rivermead at Peterborough Retirement Community, 5.75%, 7/1/2028 New Hampshire, State Business Finance Authority, Solid Waste Disposal Revenue, Waste Management, Inc. Project, AMT, 5.2%, 5/1/2027 New Jersey 4.6% New Jersey, Economic Development Authority Revenue, Cigarette Tax, Prerefunded, 5.75%, 6/15/2034 New Jersey, Health Care Facilities Financing Authority Revenue, St. Joseph's Health Care System, 6.625%, 7/1/2038 New Jersey, State Economic Development Authority, Continental Airlines, Inc. Project, AMT, 4.875%, 9/15/2019 New Jersey, State Transportation Trust Fund Authority, Series B, 5.5%, 6/15/2031 New Jersey, Tobacco Settlement Financing Corp., Series 1A, 4.75%, 6/1/2034 New York 10.6% New York, Metropolitan Transportation Authority Revenue: Series D, 5.0%, 11/15/2032 Series E, 5.0%, 11/15/2042 New York, State Thruway Authority, General Revenue, Series I, 5.0%, 1/1/2037 New York & New Jersey Port Authority, One Hundred Forty-Seventh, AMT, 5.0%, 10/15/2023, INS: FGIC, NATL New York & New Jersey Port Authority, Special Obligation Revenue, JFK International Air Terminal LLC, 6.0%, 12/1/2042 New York City, NY, Industrial Development Agency, Special Facility Revenue, American Airlines, JFK International Airport, AMT, 8.0%, 8/1/2028, GTY: AMR Corp. Triborough, NY, Bridge & Tunnel Authority Revenues, Series A-1, 0.2% **, 11/1/2035, LOC: CA Public Employees Retirement System North Carolina 1.4% North Carolina, Electric Revenue, Municipal Power Agency, Series C, 5.375%, 1/1/2017 North Carolina, Medical Care Commission, Health Care Facilities Revenue, University Health Systems, Series D, 6.25%, 12/1/2033 Ohio 1.9% Kent, OH, State University Revenues, General Receipts, Series A, 5.0%, 5/1/2037 Ohio, American Municipal Power, Inc. Revenue, Fremont Energy Center Project, Series B, 5.0%, 2/15/2037 Pennsylvania 3.0% Butler County, PA, Hospital Authority Revenue, Butler Health Systems Project, 7.25%, 7/1/2039 Montgomery County, PA, Industrial Development Authority Revenue, Whitemarsh Continuing Care, 6.25%, 2/1/2035 Philadelphia, PA, Redevelopment Authority Revenue, First Lien Mortgage, Series A, 6.5%, 1/1/2029 Westmoreland County, PA, Industrial Development Authority Revenue, Retirement Community-Redstone, Series A, 5.875%, 1/1/2032 Puerto Rico 7.1% Commonwealth of Puerto Rico, Aqueduct & Sewer Authority Revenue, Series A, 6.0%, 7/1/2038 Puerto Rico, Public Buildings Authority Revenue, Series Q, 5.625%, 7/1/2039 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series A, 5.375%, 8/1/2039 Series A, 6.5%, 8/1/2044 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Convertible Capital Appreciation, Series A, Step-up Coupon, 0% to 8/1/2016, 6.75% to 8/1/2032 South Carolina 1.8% Hardeeville, SC, Assessment Revenue, Anderson Tract Municipal Improvement District, Series A, 7.75%, 11/1/2039 South Carolina, Jobs Economic Development Authority Revenue, Bon Secours Health System, Series B, 5.625%, 11/15/2030 South Carolina, Jobs Economic Development Authority, Hospital Facilities Revenue, Palmetto Health Alliance, Series C, Prerefunded, 7.0%, 8/1/2030 Tennessee 1.5% Clarksville, TN, Natural Gas Acquisition Corp., Gas Revenue: 5.0%, 12/15/2017 5.0%, 12/15/2018 Johnson City, TN, Health & Educational Facilities Board Hospital Revenue, Mountain States Health Alliance, Series A, 7.75%, 7/1/2038 Texas 13.6% Abilene, TX, Senior Care Revenue, Health Facilities Development, Sears Methodist Retirement Facilities, Series A, 5.9%, 11/15/2025 Austin, TX, Austin-Bergstrom Landhost Enterprises, Inc., Airport Hotel Project, Series A, 3.375%, 4/1/2027 (b) Brazos River, TX, Harbor Navigation District, Brazoria County Environmental Health, Dow Chemical Co. Project: Series B-2, 4.95%, 5/15/2033 Series A-3, AMT, 5.125%, 5/15/2033 Central Texas, Regional Mobility Authority Revenue, Senior Lien, 6.0%, 1/1/2041 Dallas-Fort Worth, TX, International Airport Revenue, Series D, AMT, 5.0%, 11/1/2038 Houston, TX, Transportation/Tolls Revenue, Special Facilities, Continental Airlines, Inc., Series E, AMT, 6.75%, 7/1/2029 Matagorda County, TX, Navigation District No. 1, Pollution Control Revenue, AEP Texas Central Co. Project, Series A, 4.4%, 5/1/2030, INS: AMBAC North Texas, Tollway Authority Revenue, Toll Second Tier, Series F, 5.75%, 1/1/2033 San Antonio, TX, Convention Center Hotel Finance Corp., Contract Revenue, Empowerment Zone, Series A, AMT, 5.0%, 7/15/2039, INS: AMBAC Tarrant County, TX, Cultural Education Facilities Finance Corp., Retirement Facility, Mirador Project, Series A, 8.25%, 11/15/2044 Texas, Industrial Development Revenue, Waste Disposal Authority, Series A, AMT, 6.1%, 8/1/2024 Texas, Love Field Airport Modernization Corp., Special Facilities Revenue, Southwest Airlines Co. Project, 5.25%, 11/1/2040 Texas, SA Energy Acquisition Public Facility Corp., Gas Supply Revenue, 5.5%, 8/1/2020 Travis County, TX, Health Facilities Development Corp. Revenue, Westminster Manor Health, 7.125%, 11/1/2040 Virgin Islands 1.8% Virgin Islands, Sales & Special Tax Revenue, Public Finance Authority, Series A, 6.375%, 10/1/2019 Virginia 1.1% Washington County, VA, Industrial Development Authority, Hospital Facility Revenue, Mountain States Health Alliance, Series C, 7.75%, 7/1/2038 Washington 1.9% Washington, State Health Care Facilities Authority Revenue, Series C, 5.375%, 8/15/2028, INS: Radian Washington, State Health Care Facilities Authority Revenue, Virginia Mason Medical Center, Series A, 6.125%, 8/15/2037 Wisconsin 2.8% Wisconsin, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Aurora Health Care, Inc., 6.875%, 4/15/2030 Wisconsin, State Health & Educational Facilities Authority Revenue, Prohealth Care, Inc. Obligation Group, 6.625%, 2/15/2039 Wisconsin, State Health & Educational Facilities Authority Revenue, Thedacare, Inc., Series A, 5.5%, 12/15/2038 Total Municipal Bonds and Notes (Cost $188,901,914) Municipal Inverse Floating Rate Notes (c) 11.7% California 3.0% San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2027, INS: AGMC (d) San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2028, INS: AGMC (d) Trust: San Diego County, CA, Water Utility Improvements, Certificates of Participation, Series 2008-1104, 144A, 9.203%, 11/1/2015, Leverage Factor at purchase date: 2 to 1 New York 4.2% New York, State Dormitory Authority, State Personal Income Tax Revenue, Series A, 5.0%, 3/15/2023 (d) Trust: New York, State Dormitory Authority Revenue, Secondary Issues, Series 1955-2, 144A, 17.854%, 3/15/2015, Leverage Factor at purchase date: 4 to 1 Tennessee 4.5% Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2024 (d) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-1, 144A, 17.866%, 1/1/2016, Leverage Factor at purchase date: 4 to 1 Total Municipal Inverse Floating Rate Notes (Cost $15,842,412) % of Net Assets Value ($) Total Investment Portfolio (Cost $204,744,326) † Other Assets and Liabilities, Net Preferred Shares, at Redemption Value Net Assets Applicable to Common Shareholders For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. The following table represents bonds that are in default: Security Coupon Maturity Date Principal Amount ($) Cost ($) Value ($) Austin, TX, Austin-Bergstrom Landhost Enterprises, Inc., Airport Hotel Project, Series A (b) 3.375% 4/1/2027 Florida, Tolomato Community Development District, Special Assessment * 6.55% 5/1/2027 Mashantucket, CT, Sports Expo & Entertainment Revenue, Mashantucket Western Pequot Tribe, Series B, 144A * Zero Coupon 9/1/2017 Mashantucket, CT, Mashantucket Western Pequot Tribe, Special Revenue, Series A, 144A * 6.50% 9/1/2031 Mashantucket, CT, Sports Expo & Entertainment Revenue, Mashantucket Western Pequot Tribe, Series B, 144A * Zero Coupon 9/1/2018 * Non-income producing security. ** Variable rate demand notes are securities whose interest rates are reset periodically at market levels.These securities are payable on demand and are shown at their current rates as of August 31, 2012. † The cost for federal income tax purposes was $203,638,649.At August 31, 2012, net unrealized appreciation for all securities based on tax cost was $28,487,760.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $32,783,031 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $4,295,271. (a) When-issued security. (b) Partial interest paying security.The rate shown represents 50% of the original coupon rate. (c) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. (d) Security forms part of the below tender option bond trust.Principal Amount and Value shown take into account the leverage factor. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Radian: Radian Asset Assurance, Inc. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Municipal Investments(e) $
